Citation Nr: 0719051	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes cavus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee degenerative joint disease, to include as secondary to 
bilateral pes cavus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, to include as secondary to bilateral pes 
cavus.

4.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to February 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2007, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for bilateral pes cavus, a bilateral 
knee disorder, and a back disorder were denied by an 
unappealed June 1952 rating decision.  

2.  Evidence associated with the claims file since the 
unappealed June 1952 rating decision raises a reasonable 
possibility of substantiating the veteran's claims of 
entitlement to service connection for bilateral pes cavus, 
right knee degenerative joint disease, and a back disorder.

3.  The competent evidence of record demonstrates that 
bilateral pes cavus pre-existed service and was not 
aggravated thereby.

4.  The competent evidence of record demonstrates that right 
knee degenerative joint disease is not related to active 
service.

5.  The competent evidence of record demonstrates that a back 
disorder is not related to active service.


6.  Bilateral hearing loss is manifested by Level VI hearing 
acuity, bilaterally.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for bilateral pes cavus, right knee 
degenerative joint disease, and a back disorder is new and 
material, and therefore, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Bilateral pes cavus was not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Right knee degenerative joint disease was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been so incurred, to include as due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  A back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as secondary to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

5.  The criteria for an initial evaluation in excess of 30 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen claims of 
entitlement to service connection for bilateral pes cavus, 
right knee degenerative joint disease, and a back disorder, 
to include as secondary to bilateral pes cavus, and claim to 
an initial evaluation in excess of 30 percent for bilateral 
hearing loss, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claim for entitlement 
to service connection for hearing loss, a March 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
increased initial evaluation and thus questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Prior to initial 
adjudication of the veteran's claims to reopen, a September 
2003 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v, 16 
Vet. App. at 187; Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against service connection for bilateral pes cavus, right 
knee degenerative joint disease, and a back disorder, thus 
rendering any such question moot.  See Dingess/Hartman, 19 
Vet. App. 473; see also Bernard, 4 Vet. App. at 394.  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

New and Material Claims

In this case, the RO most recently determined that new and 
material evidence was presented to reopen the veteran's 
claims of entitlement to service connection for bilateral pes 
cavus, right knee degenerative joint disease, and a back 
disorder.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In a June 1952 rating decision, the RO denied service 
connection for bilateral pes cavus, a bilateral knee 
disorder, and a back disorder because there was no evidence 
of inservice aggravation of bilateral pes cavus and knee and 
back disorders were not shown by the evidence of record.  The 
veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  In September 
2003, the veteran filed a claim to reopen his claims of 
entitlement to service connection for bilateral pes cavus, 
right knee degenerative joint disease, and a back disorder.  
In a February 2004 rating decision, the RO did not find new 
and material evidence to reopen the claim of entitlement to 
service connection for bilateral pes cavus and denied service 
connection for right knee degenerative joint disease and a 
back disorder on a secondary basis.  In a July 2004 rating 
decision, a May 2005 statement of the case, and June 2005 and 
January 2006 supplemental statements of the case, the RO 
found new and material evidence to reopen all of the 
veteran's claims.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the June 1952 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claims for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the June 1952 rating 
decision includes the veteran's service entrance examination 
which noted normal feet.  May and September 1951 service 
records diagnosed painful and deformed feet and talipes 
cavus.  The veteran was found unfit for field duty, combat 
duty, or prolonged marching.  November 1951 and December 1951 
records diagnosed pes cavus and talipes cavus, bilateral, 
congenital.  In a December 1951 record, the veteran reported 
that he had been diagnosed with bilateral talipes cavus right 
after basic training when he had been seen for painful feet.  
After an examination, the orthopedic staff recommended 
separation from service.  

A January 1952 Disposition Board Proceeding noted a diagnosis 
of talipes cavus, bilateral, congenital, with marked 
exaggeration of the longitudinal arch, causing pain and 
swelling in marching, can not wear military shoes, not easily 
remediable and preventing full or modified military duty.  
The Board found the pes cavus was congenital, existed prior 
to entry on active duty, and was not permanently aggravated 
by service.

The evidence of record at that time also included two April 
1952 lay statements.  Neighbors of the veteran stated that 
they had observed the veteran's physical condition over the 
last 5 to 20 years and that prior to military service, the 
veteran had never moved with difficulty or limped and that 
upon his return from service, the veteran walked with a limp, 
used a cane, and complained of painful feet.  

Evidence of record submitted after the June 1952 rating 
decision includes a January 1966 private medical record 
impression of probable disc protrusion right L4 and L5.  A 
myelogram noted evidence of extrinsic pressure at the right 
side lumbosacral level.  A laminectomy and fusion from L5 to 
L6 and L6 to S1 was conducted.  An October 1995 private x-ray 
revealed slight narrowing of the medial joint space.  The 
impression was probable meniscal tear.  Private records from 
May 1996 through April 1997 noted a right heel calcaneal 
spur, right foot plantar fasciitis, and possible right foot 
plantar seral neuritis.  April 1999 private records indicated 
a bulging disc at C4-5, with mild spinal canal stenosis, 
essentially unchanged from May 1996 study.  A November 2003 
private cervical spine x-ray found reversal of the normal 
lordotic curvature and narrowing of the C5-6 and C6-7 discs 
with spondylosis at C5 and C6.  A right knee x-ray showed 
minor narrowing of the medial joint space without evidence of 
arthritic marginal spurring.  A lumbar spine x-ray showed 
narrowing of the L3-L4 and L5-S1 discs, spondylosis from L1 
to L4, and L5 to S1 facet arthritis.  In a June 2004 letter, 
a private physician diagnosed severe pes cavus.  X-rays 
showed osseous deformities, multiple arthritis spurs, and 
bilateral inferior heel spurs.  

VA medical records from December 2003 through October 2004 
assessed right knee degenerative joint disease.  An April 
2005 feet/joints/spine examination was conducted upon a 
review of the claims file.  The veteran reported that at the 
end of basic training he had painful feet and an Army doctor 
diagnosed bilateral pes cavus, that he was sent to Korea, and 
that his condition worsened while there.  He also reported 
that while climbing a hill in Korea, he fell and twisted his 
right knee but that he never sought treatment.  The veteran 
asserted that since service discharge, he had not been 
treated for feet or right knee problems although he used pain 
medication, arch supports from his podiatrist, and a cane.  
After examination, the examiner opined that the veteran's 
pre-existing pes cavus was not aggravated by service even 
though the symptoms had been worsened during service, that 
the right knee degenerative joint disease was due to service, 
and that the low back disorder was not related to the knee or 
feet disorders.  An April 2005 VA record assessed right knee 
degenerative joint disease. 

The Board finds that the newly submitted evidence is new 
because it was not previously submitted to VA.  The Board 
also finds that the evidence is material because it relates 
to the inservice aggravation of bilateral pes cavus, to the 
existence of a nexus between active service and right knee 
degenerative joint disease and a back disorder, and to a 
nexus between bilateral pes cavus and right knee degenerative 
joint disease and a back disorder.  The evidence thus relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claims.  Accordingly, the veteran's claims 
for service connection are reopened.

Here, the Board may proceed to adjudicate the merits of the 
claims without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claims.  
See Bernard, 4 Vet. App. at 394 (holding where Board proceeds 
to merits of a claim that the RO has not previously 
considered, the Board must determine whether such action will 
prejudice the veteran); see also VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  As such, the Board is not addressing 
questions that the RO has not yet considered, and there is no 
risk of prejudice to the veteran.  Bernard, 4 Vet. App. at 
394.

Bilateral pes cavus

The veteran claims that his bilateral pes cavus was 
aggravated during service.  In this regard, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

Here, the veteran's service entrance examination noted normal 
feet.  38 C.F.R. § 3.304(b) (noting that only where a 
condition is recorded in an examination report is it presumed 
pre-existing service).  Accordingly, the veteran is presumed 
sound upon entrance.  Rebutting the presumption of soundness 
is a two-part analysis.  There must be clear and unmistakable 
evidence that the bilateral pes cavus pre-existed service and 
was not aggravated during service.  

The Board finds that there is clear and unmistakable evidence 
that the bilateral pes cavus preexisted active service.  
First, May 1951 service medical records diagnosed painful and 
deformed feet, extreme arches, and "almost" pes cavus, only 
three months after service entrance.  Second, in a December 
1951 service record, the veteran asserted that pes cavus was 
diagnosed during basic training.  Third, the January 1952 
Board Proceeding, after a December 1951 orthopedic 
examination, found that talipes cavus was congenital and 
existed prior to entry on active duty.  Last, the April 2005 
VA examiner found that bilateral pes cavus pre-existed 
service.  Accordingly, bilateral pes cavus pre-existed 
service.  

As noted above, rebutting the presumption of soundness is a 
two-part analysis.  There must also be clear and unmistakable 
evidence that the veteran's pes cavus was not aggravated 
during service.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The Board finds that there is clear and unmistakable evidence 
that the bilateral pes cavus was not aggravated by service.  
First, in January 1952 the Board, upon a December 1951 
orthopedic examination, found bilateral pes cavus was not 
permanently aggravated by service.  Second, the April 2005 VA 
examiner, upon a review of the claims file, opined that 
bilateral pes cavus was not permanently worsened by service, 
although service had temporary worsened the symptoms.  Third, 
although neighbors noted that the veteran was limping two 
months after service discharge, the first objective evidence 
of record of a foot disorder was in 1996 private medical 
records, over 40 years after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
that the passage of many years between service discharge and 
medical documentation of a claimed disability is evidence 
against aggravation of a pre-existing condition by military 
service).  Accordingly, bilateral pes cavus was not 
aggravated by active service.  

As clear and unmistakable evidence shows both that bilateral 
pes cavus preexisted service and was not aggravated in 
service, the presumption of soundness is rebutted.  
Accordingly, service connection for bilateral pes cavus is 
not warranted.  Wagner, 370 F.3d at 1096.

Right knee degenerative joint disease and back disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Service medical records were negative for right knee or back 
complaints, treatment, or diagnoses.  The service discharge 
examination noted normal lower extremities and spine.

In a January 1966 private medical record, the veteran 
reported the onset of back pain one year prior.  The 
impression was herniated disc.  Another January 1966 private 
record impression was probable disc protrusion L4 and L5, 
right.  A January private lumbar myelogram noted evidence of 
extrinsic pressure at the right side lumbosacral level.  
Another January 1966 private record noted a laminectomy and a 
fusion from L5 to L6 and L6 to S1 had been conducted.  Other 
January 1966 private records diagnosed disc protrusion L5-S1 
and unstable lumbosacral spine.  

An October 1995 private right knee x-ray revealed slight 
narrowing of the medial joint space.  The impression was 
probable meniscal tear.  April 1999 private records indicated 
a bulging C4-5 disc and mild spinal canal stenosis, 
essentially unchanged from May 1996.  A November 2003 private 
cervical spine x-ray noted reversal of the normal lordotic 
curvature and narrowing of the C5-6 and C6-7 discs with 
spondylosis at C5 and C6.  A lumbar spine x-ray showed 
narrowing of the L3-L4 and L5-S1 discs, spondylosis from L1 
to L4, and L5 to S1 facet arthritis.  A right knee x-ray 
showed minor narrowing of the medial joint space without 
evidence of arthritic marginal spurring.  

December 2003 and October 2004 VA medical records assessed 
right knee degenerative joint disease.  

An April 2005 feet/joints/spine examination was conducted 
upon a review of the claims file.  The veteran reported 
current right knee pain.  He stated that while climbing a 
hill in Korea, he fell and twisted his right knee but that he 
never sought treatment.  The veteran asserted that since 
service discharge, he had not been treated for right knee 
problems although he had used pain medication and a cane.  
Upon examination, the impression was early right knee 
traumatic arthritis.  X-rays showed tiny osteophytes on the 
posterior surface of the patella, normal right knee joint 
spaces, and arteriosclerosis.  The examiner also opined, 
based upon the veteran's assertions of an inservice knee 
injury that the veteran's right knee disorder was due to the 
inservice injury.  The examiner opined that the veteran's low 
back disorder was not related to either the knee or feet 
disorders although the back disorder was not formally 
addressed during the evaluation.  

An April 2005 VA medical record assessed right knee 
degenerative joint disease. 

In the November 2005 RO hearing, the veteran asserted that he 
injured his right knee in during service, in November 1951 by 
twisting it while climbing a hill in Korea.  He reported that 
since that time, he has had right knee pain and swelling.  
The veteran also asserted that his back began hurting in the 
1960's and that it was due to his bilateral pes cavus and 
right knee degenerative joint disease.

The Board finds that the evidence of record does not support 
a finding of service connection for right knee degenerative 
joint disease, to include as secondary to bilateral pes 
cavus.  There is a current diagnosis of right knee 
degenerative joint disease.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  But the veteran is not entitled to service 
connection on a secondary basis because as noted above, 
service connection for bilateral pes cavus is not warranted.  
38 C.F.R. § 3.310.  In addition, degenerative joint disease 
was not diagnosed within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no evidence of 
a knee complaint, injury, or treatment during service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Although the veteran reported an inservice right 
knee injury, the service medical records are negative for an 
injury, the service discharge examination found normal lower 
extremities, and the evidence does not show that the veteran 
engaged in combat with the enemy.  See 38 U.S.C.A. § 1154 
(2006) (noting that for combat veterans VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with the circumstances and conditions of service).  

Notably, the other evidence of record does not demonstrate a 
nexus between active service and right knee degenerative 
joint disease.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  Although the VA examiner opined that 
the veteran's right knee degenerative joint disease was 
related to service, that opinion was based entirely upon the 
veteran's assertion of an inservice knee injury.  See Sanden 
v. Derwinski, 2 Vet. App. 97, 101 (1992) (finding that 
although the Board may not ignore a medical opinion, it is 
free to discount the credibility of a physician's statement); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that the Board is not bound to 
accept a medical opinion based exclusively on the recitations 
of a claimant).  Moreover, the first evidence of record of 
right knee degenerative joint disease is in October 1995, 
over 40 years after service discharge.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, 
service connection for right knee degenerative joint disease 
is not warranted.

The Board finds that the evidence of record also does not 
support a finding of service connection for a back disorder, 
to include as secondary to bilateral pes cavus.  There is a 
current lumbar spine disorder.  Degmetich, 104 F.3d at 1333.  
But the veteran is not entitled to service connection on a 
secondary basis because as noted above, service connection 
for bilateral pes cavus is not warranted.  38 C.F.R. § 3.310.  
In addition, any arthritis was not diagnosed within one year 
of service discharge.  38 C.F.R. §§ 3.307, 3.309.  Moreover, 
there is no evidence of a back complaint, injury, or 
treatment during service and the service discharge 
examination found normal spine.  Hickson, 12 Vet. App. at 
253.  The other evidence of record does not demonstrate a 
nexus between service and the veteran's current spine 
disorder.  Hickson, 12 Vet. App. at 253.  The first evidence 
of record of a spine disorder was over 10 years after service 
discharge.  Mense, 1 Vet. App. at 356.  Accordingly, service 
connection for a back disorder is not warranted.

To the extent that the veteran is claiming that entitlement 
to service connection for a back disorder secondary to 
bilateral pes cavus or right knee degenerative joint disease, 
he is not entitled to provide such a medical opinion and 
those disorders are not service-connected.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (noting that the 
veteran is not qualified to offer a medical opinion); see 
also Allen, 7 Vet. App. at 448 (holding that secondary 
service connection requires evidence that the current 
disability was caused or aggravated by a service-connected 
disability).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a July 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 30 
percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 
6100, effective January 30, 2003.  The veteran appealed.   

In a July 2003 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
80
95
LEFT
20
35
65
90
90

Average for the right ear was 73 and for the left ear was 70.  
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 72 percent in the left ear.

A December 2003 VA medical record noted the veteran 
complained that he could not participate in family events 
because he could not hear without his hearing aids and he had 
been told he could not be fitted with hearing aids.  A 
January 2004 VA record noted bilateral sensorinural hearing 
loss, moderate to severe.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 
(2006).  If the puretone threshold is greater than 55 
decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest numeral for consideration.  38 
C.F.R. § 4.86.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran's hearing loss must be rated under 
38 C.F.R. § 4.85, because the evidence shows the hearing loss 
does not constitute an exceptional pattern of hearing 
impairment.  38 C.F.R. § 4.86.  The medical evidence of 
record demonstrates Level VI hearing, bilaterally.  38 C.F.R. 
§ 4.85, Table VI.  Level VI bilateral hearing is assigned a 
30 percent disability evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Accordingly, an initial evaluation in 
excess of 30 percent is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral pes cavus is denied.

Service connection for right knee degenerative joint disease 
is denied.

Service connection for a back disorder is denied.

An initial evaluation in excess of 30 percent for bilateral 
hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


